Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action filing of 11/25/2019.  Claims 1-18 are pending and rejected.  

DETAILED ACTION
Priority
 	Applicant’s claim of priority claim to application JP2018-220969 filed 11/27/2018 in Japan is acknowledged.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the independent claims applicant claims: “when the target vehicle is a first vehicle and a prescribed first condition is satisfied” (CL 1 L9-10 & CL 13 L 7-8)and “when the target vehicle is a second vehicle and a prescribed second condition is satisfied” (CL 1 L14-15). Applicant claims the vehicle must continue to operate when a first condition is satisfied but never identifies what that first or second condition is.  Is applicant claiming any condition such as when the temperature is above -40 degrees ambient air temperature or while the earth is revolving on its axis?
There is a lack of antecedent basis in the claims for the limitation: “the AC Charger” (CL 1 L 17). Just because it is absent in the first vehicle does not give it antecedent basis in the second vehicle. 
Applicant the first vehicle not including an AC charger (In CL 13 L9), Convert AC power from outside the vehicle (CL13 L10-11), Supply the DC power to the battery when the target vehicle includes the AC charger (CL 13L10-11).  Is the charger supplying power to the first vehicle or the target vehicle, and where is this charger located since it is not in the target vehicle?
Dependent claims inherit their respective base claim indefiniteness. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (US20180143035) which discloses all the claimed elements including: 
(re: cl 13) An information providing apparatus configured to be used in a target vehicle and display power feeding facilities on a map, 
the target vehicle including a battery configured to be charged with DC power supplied from outside the target vehicle (¶50-charge to battery in vehicle, ¶55-external source supplies charge to a battery in vehicle, ¶60-Autonomous Vehicle has battery packet and receives charge from a UAV landing on vehicle),  
the information providing apparatus comprising a controller configured to cause a display device to display the map (¶118-GPU controlling display with ¶194-map displayed of route to charging station, ¶200- display spatial representation of vehicle on map relative charging stations),
the controller being configured to control the display device to display a first AC power feeding facility (¶194-map displayed of route to charging station, ¶200- display spatial representation of vehicle on map relative charging stations; #2212A vs. #2212B fig. 22),
and not to display a second AC power feeding facility (¶170-Does not display charging station that is beyond range; ¶171-Does not display charging station that is beyond range).
when the target vehicle is a first vehicle and a prescribed first condition is satisfied (¶58-map displayed when engaged by driver of charge receiving vehicle), 
the first vehicle being a vehicle not including an AC charger (¶120-vvehicle charger on charge donating vehicle but not on charge receiving vehicle; ¶121- charger on only one of vehicles; ¶88-vehicle mounted charger part of vehicle electrical system; ¶93-grid mounted inductive power source; ¶98 #1632 converter), 
the AC charger being a vehicle-mountable charger configured to convert AC power supplied from outside the target vehicle into DC power and supply the DC power to the battery (¶88-vehicle mounted charger part of vehicle electrical system; ¶93-grid mounted inductive power source; ¶98 #1632 converter),
when the target vehicle includes the AC charger, the first AC power feeding facility being an AC power feeding facility including an electrical outlet for AC power connectable to a plug of a charging cable (¶92; ¶93 connector to vehicle), 
the second AC power feeding facility being an AC power feeding facility including a charging cable connectable to an inlet for AC power of a vehicle (¶93- wired charging to grid; ¶92- AC power).

(re: cl 14) wherein the prescribed first condition is constantly satisfied (¶41-terms and condition; ¶48-conditional allow deployment of charging panel; ¶205-environmental condition, surface condition; cl 6 condition of the route). (re: cl 15) further comprising an input device configured to receive an input from a user, wherein the prescribed first condition is satisfied when the input device receives a prescribed first input (¶43-user input to display activation, touch screen; ¶87-human input).
(re: cl 18) A vehicle comprising and an inlet for DC power (¶36, #100-vehicle; ¶92-DC power source external to vehicle; ¶93- wired charging of vehicle from external source).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-3, 7-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ricci (US20180143035) in view of Asai et al.  (US20140371969) and Ricci further teaches: 
(re: cl 1) An information providing apparatus configured to be used in a target vehicle and display power feeding facilities on a map (¶200-displays charging facilities on map in vehicle),
the target vehicle including a battery configured to be charged with DC power supplied from outside the target vehicle (¶50-charge to battery in vehicle, ¶55-external source supplies charge to a battery in vehicle, ¶60-Autonomous Vehicle has battery packet and receives charge from a UAV landing on vehicle)
the information providing apparatus comprising a controller configured to cause a display device to display the map (¶118-GPU controlling display with ¶194-map displayed of route to charging station, ¶200- display spatial representation of vehicle on map relative charging stations),
the controller including: a first display unit configured to control the display device to display a first AC power feeding facility on the map in a manner of being distinguished from a second AC power feeding ¶194-map displayed of route to charging station, ¶200- display spatial representation of vehicle on map relative charging stations; #2212A vs. #2212B fig. 22),
when the target vehicle is a first vehicle and a prescribed first condition is satisfied (¶58-map displayed when engaged by driver of charge receiving vehicle),
the first vehicle being a vehicle not including an AC charger, the second vehicle being a vehicle including the AC charger, the first vehicle being a vehicle not including an AC charger, the second vehicle being a vehicle including the AC charger (¶120-vvehicle charger on charge donating vehicle but not on charge receiving vehicle ;  ¶121- charger on only one of vehicles ; ¶88-vehicle mounted charger part of vehicle electrical system; ¶93-grid mounted inductive power source ; ¶98 #1632 converter;),
the AC charger being a vehicle-mountable charger configured to convert AC power supplied from outside the target vehicle into DC power and supply the DC power to the battery (¶88-vehicle mounted charger part of vehicle electrical system;
¶93-grid mounted inductive power source; ¶98 #1632 converter), 
when the target vehicle is the second vehicle, the first AC power feeding facility being an AC power feeding facility including an electrical outlet for AC power connectable to a plug of a charging cable (¶92; ¶93 connector to vehicle),
the second AC power feeding facility being an AC power feeding facility including a charging cable connectable to an inlet for AC power of a vehicle (¶93- wired charging to grid; ¶92- AC power).
Asai et al. teaches what Ricci lacks of:
and a second display unit configured to control the display device to display the first AC power feeding facility and the second AC power feeding facility on the map without distinguishing between the first AC power feeding facility and the second AC power feeding facility, when the target vehicle is a second vehicle and a prescribed second condition is satisfied (¶65-displays station names premised on whether the condition of names when list button tapped, else merely displays charging rate and if stations have identical charging rate they are indistinguishable).  
It would have been obvious at the effective time of the invention for Ricci to display without distinction between stations under some condition to avert excessive information clutter as taught by Asai. et al.. 

Ricci teaches: 
(re: cl 2) wherein the prescribed first condition is constantly satisfied (¶41-terms and condition; ¶48-conditional allow deployment of charging panel; ¶205-environmental condition, surface condition; cl 6 condition of the route).

(re: cl 3) further comprising an input device configured to receive an input from a user, wherein the prescribed first condition is satisfied when the input device receives a prescribed first input (¶43-user input to display activation, touch screen; ¶87-human input).

Asai et al. teaches what Ricci lacks of:
(re: cl 7) wherein the prescribed second condition is constantly satisfied (¶65 displays station names premised on whether the condition of names when list button tapped, when 1st button untapped-merely displays charging rate and if stations have identical charging rate they are indistinguishable).   
It would have been obvious at the effective time of the invention for Ricci to display without distinction between stations under some condition to avert excessive information clutter as taught by Asai et al..


Ricci teaches: 
(re: cl 8) The information providing apparatus according to claim 1, further comprising an input device configured to receive an input from a user (¶43-user input, touch screen displays), wherein the prescribed second condition is satisfied when the input device receives a prescribed second input (¶43-user input to display activation, touch screen; ¶87-human input).

7.	Claim(s) 4-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ricci (US20180143035) in view of Asai et al. (US20140371969) in further view of Kanamori et al. (US 20140179164) wherein Ricci in view of Asai et al. teaches the elements previously discussed and further teaches:
(re: cl 4) the first charging cable includes: an AC plug connectable to the electrical outlet for AC power (¶93, ¶97-connectors for charging; ¶45, ¶85 plug; #1308 fig. 16 - has solar (DC) and wireless charging (AC); ¶ 92- both AC/DC);
a DC connector connectable to an inlet for DC power of a vehicle (¶92-DC power source external to vehicle, ¶93- wired charging);
and a power conversion circuit configured to convert AC power input from the AC plug side into DC power and output the DC power to the DC connector side (#1632a fig. 16; ¶98-converter).
and the first display unit is configured to control the display device not to display all of the AC power feeding facilities on the map, when the target vehicle is the first vehicle and the prescribed first condition is not satisfied (¶174-175-displays selected facility when facility is selected; ¶203-selects station).
Kanamori et al. teaches what Ricci lacks of:
wherein the controller further includes a first determination unit configured to determine whether or not a first charging cable is mounted on the target vehicle (¶57-determines whether cable connected to vehicle; ¶-6 determines electrical branch of cable).  
the prescribed first condition is satisfied when the first determination unit determines that the first charging cable is mounted on the target vehicle, (¶57-determines whether cable connected to vehicle; ¶6 determines electrical branch of cable);
It would have been obvious at the effective time of the invention for Ricci to determine whether the cable is mounted on the target vehicle to see if the vehicle can be recharged from a particular compatible source as taught by Kanamori et al.. It would have been obvious at the effective time of the invention for Ricci to determine whether the cable is mounted on the target vehicle to see if the vehicle can be recharged from a particular compatible source as taught by Kanamori et al..

Ricci teaches: 
 (re: cl 5) wherein the first display unit is configured to control the display device to display the first AC power feeding facility of the AC power feeding facilities on the map and not to display the second AC power feeding facility of the AC power feeding facilities on the map, when the target vehicle is the first vehicle and the prescribed first condition is satisfied (¶174-175-displays selected facility when facility is selected ; ¶203-selects station).

(re: cl 6)  wherein the controller further includes a first notification unit configured to detect a position of the first charging cable in the target vehicle and cause the display device or another notification device to provide a notification of the detected position of the first charging cable, when the prescribed first condition is satisfied (¶52- robotic charger detects position of connections and communicates to vehicle database ¶53 when operated automatically or with user assistance proximate the vehicle).

Kanamori et al. teaches what Ricci lacks of:
 (re: cl 9) wherein the controller further includes a second determination unit configured to determine whether or not a second charging cable is mounted on the target vehicle (¶66-determines if another cable attached and how to allocated charge amongst the vehicles; ¶67-stops supplying charge to another cable so only cable with highest priority is charging at a time).  
It would have been obvious at the effective time of the invention for Ricci to determine if a second charging cable is mounted to an EV to determine how to allocated and prioritize the charging amongst plural vehicles as taught by Kanamori et al..

Ricci teaches: 
 (re: cl 10) wherein the second display unit is configured to control the display device to display the second AC power feeding facility of the AC power feeding facilities on the map and not to display the first AC power feeding facility of the AC power feeding facilities on the map, when the target vehicle is the second vehicle and the prescribed second condition is not satisfied (¶170-Does not display charging station that is beyond range ; ¶171-Does not display charging station that is beyond range).

(re: cl 12) A vehicle comprising: and an inlet for DC power (¶36, #100-vehicle; ¶92-DC power source external to vehicle (¶93- wired charging of vehicle from external source).

8.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ricci (US20180143035) in view of Kanamori et al. (US 20140179164) wherein Ricci teaches the elements previously discussed and 
Kanamori et al. teaches what Ricci lacks of:
 (re: cl 16) wherein the controller is configured to determine whether or not a first charging cable is mounted on the target vehicle, the first charging cable includes: an AC plug connectable to the electrical outlet for AC power; a DC connector connectable to an inlet for DC power of a vehicle; and a power conversion circuit configured to convert AC power input from the AC plug side into DC power and output the DC power to the DC connector side, the prescribed first condition is satisfied when the controller determines that the first charging cable is mounted on the target vehicle, and the controller is configured to control the display device not to display all of the AC power feeding facilities on the map, when the target vehicle is the first vehicle and the prescribed first condition is not satisfied vehicle20140179164 (¶57-determines whether cable connected to vehicle; ¶6 determines electrical  branch of cable ).
It would have been obvious at the effective time of the invention for Ricci to determine whether the cable is mounted on the target vehicle to see if the vehicle can be recharged from a particular compatible source as taught by Kanamori et al..

Ricci teaches: 
(re: cl 17) wherein the controller is configured to detect a position of the first charging cable in the target vehicle and cause the display device or another notification device to provide a notification of the detected position of the first charging cable, when the prescribed first condition is satisfied (¶52- robotic charger detects position of connections and communicates to vehicle database ¶53 when operated automatically or with user assistance proximate the vehicle),   

9.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ricci (US20180143035) in view of Asai et al. (US20140371969) in further view of Kanamori et al. (US 20140179164) in further view of Reynolds et al. (US 20180065496) wherein Ricci in view of Asai et al. in further view of Kanamori et al. teaches the elements previously discussed and 
Reynolds et al. teaches what Ricci lacks of: 
(re: cl 11) wherein the controller further includes a second notification unit configured to detect a position of the second charging cable in the target vehicle and cause the display device or another notification device to provide a notification of the detected position of the second charging cable, when the prescribed second condition is satisfied (Reynolds ¶106-107displays state of the connectors including whether connected). 
It would have been obvious at the effective time of the invention for Ricci to detect the position of a second cable to determine whether it is connected to a vehicle for charging or whether no charge should allocated as taught by Reynolds et al..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655